Citation Nr: 1017372	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lower extremity 
disability, alternately claimed as peripheral neuropathy, 
peripheral vascular disease and restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes initially that the RO characterized the issue 
on appeal as entitlement to service connection for peripheral 
neuropathy, based on the Veteran's initial October 2007 
claim.  The medical evidence received and the Veteran's 
contentions relate to a general lower extremity disability, 
though, alternately diagnosed as peripheral vascular disease, 
vascular occlusive disease with claudication and restless leg 
syndrome (there is no diagnosis of peripheral neuropathy in 
the treatment records).  In fact, the Veteran made clear in 
his September 2008 substantive appeal that he had confused 
the medical terminology.  In a December 2008 rating decision, 
the RO separately adjudicated claims for peripheral vascular 
disease and restless leg syndrome.  However, the Board finds 
that based on the evidence of record, the issue currently on 
appeal (from the March 2008 rating decision) is better 
characterized as entitlement to service connection for a 
lower extremity disability, alternately claimed as peripheral 
neuropathy, peripheral vascular disease and restless leg 
syndrome.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that a beam fell on his left foot in 
service while stationed in Germany and that he has had lower 
extremity problems ever since.  

The Veteran's service treatment records reveal that the 
Veteran was seen in July 1968 when he reported that a 
concrete beam dropped on his left foot.  Treatment records 
demonstrate that the injury affected his left foot metacarpal 
region.  Examination at the time revealed mild to moderate 
swelling and x-rays were negative for fracture.  The Veteran 
was treated with a cold compress, bandage and pain 
medication.  A subsequent treatment visit in August 1968 
showed the Veteran displayed minimal swelling.  The Veteran 
was encouraged to engage in hot soaks of the foot and to 
begin gradual weight bearing.  The Veteran's separation 
examination report is negative for any foot issues or lower 
extremity complaint.  Private treatment records from 2004 to 
2007 show the Veteran has been diagnosed with vascular 
occlusive disease with claudication, peripheral vascular 
disease and restless leg syndrome, all of which affect the 
Veteran's lower extremities.   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with a lower extremity 
disability while in service, "the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  The Veteran's service treatment records document 
an injury in service to the Veteran's left lower extremity; 
current treatment records show varying diagnoses of lower 
extremity disability.  The Veteran is competent to attest 
that he first began experiencing lower extremity problems 
during service that has continued to the present.  As such 
his reports of a continuity of symptomatology since service 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
The threshold for finding a link between current disability 
and service for examination purposes is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether his claimed lower extremity disability is 
related to his military service.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

A private examiner in September 2006 noted that the Veteran 
underwent a disability hearing in 1995 because the Veteran 
could no longer work at Ball Corp. due to severe claudication 
in the lower extremities, left greater than right.  Another 
treatment note from November 2006 indicates that the Veteran 
was retired from Ball Corp. with disability for peripheral 
vascular disease.  The Board is unclear as to whether the 
Veteran is in receipt of any disability benefits from his 
former company or any disability benefits from the Social 
Security Administration (SSA).  This information should be 
elicited from and clarified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he 
is in receipt of any company disability 
benefits or any SSA disability benefits 
related to a lower extremity disability.  
If the Veteran is in receipt of any such 
benefits, the RO/AMC, after securing any 
necessary release, should request such 
appropriate records related to the 
disability determination and associate 
them with the claims file.  All efforts to 
accomplish this should be documented in 
the claims file.  

2.  After the above has been completed, 
schedule the Veteran for a VA medical 
examination(s) to determine the nature and 
etiology of any lower extremity 
disability, alternately claimed as 
peripheral neuropathy, peripheral vascular 
disease and restless leg syndrome.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any lower extremity 
disability is medically related to the 
Veteran's active military service, to 
include the July 1968 accident where a 
concrete beam fell on the Veteran's left 
foot.  The entire claims file must be made 
available to the designated examiner, and 
the report of the examination should 
include a detailed rationale and 
discussion of the Veteran's documented 
medical history and assertions. 

3.  Once the above actions have been 
completed, readjudicate the claim of 
service connection for a lower extremity 
disability, alternately claimed as 
peripheral neuropathy, peripheral vascular 
disease and restless leg syndrome.  If the 
benefit sought on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

